Exhibit 10.4

 

--------------------------------------------------------------------------------

ELIGIBLE LENDER TRUST AGREEMENT

between

GOAL CAPITAL FUNDING TRUST 2007-1

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

As Eligible Lender Trustee

Dated as of June 7, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page ARTICLE I DEFINITIONS AND INTENT OF THE PARTIES HERETO    2
        Section 1.01.    Definitions    2         Section 1.02.    Intent of the
Parties Hereto    3 ARTICLE II ACQUISITION OF ELIGIBLE LOANS    4
        Section 2.01.    Acquisition    4         Section 2.02.    Revocation
and Termination    4 ARTICLE III COVENANTS    4         Section 3.01.   
Administration    4         Section 3.02.    Enforcement of the Trustee
Guarantee Agreements    5         Section 3.03.    Assignment of Eligible Loans;
Collection of Payments With Respect to Eligible Loans    5         Section 3.04.
   Enforcement of Financed Eligible Loans    5         Section 3.05.   
Enforcement of Servicing Agreements    5         Section 3.06.    Authority of
Eligible Lender Trustee    5         Section 3.07.    Power of Attorney to
Issuer    5 ARTICLE IV CONCERNING THE ELIGIBLE LENDER TRUSTEE    6
        Section 4.01.    Acceptance of the Trusts    6         Section 4.02.   
Recitals of Others    6         Section 4.03.    Taxes    6
        Section 4.04.    Eligible Lender Trustee May Act Through Agents    7
        Section 4.05.    Indemnification of Eligible Lender Trustee    7
        Section 4.06.    Eligible Lender Trustee’s Right to Reliance    7
        Section 4.07.    Compensation of Eligible Lender Trustee    8
        Section 4.08.    Eligible Lender Trustee Eligibility    8
        Section 4.09.    Resignation of Eligible Lender Trustee    8
        Section 4.10.    Removal of Eligible Lender Trustee    9
        Section 4.11.    Successor Eligible Lender Trustee    9
        Section 4.12.    Limitation with Respect to Examination of Reports    10
        Section 4.13.    Additional Covenants of Eligible Lender Trustee    10
        Section 4.14.    Authority of Eligible Lender Trustee    10
        Section 4.15.    Sale of Eligible Loans    11         Section 4.16.   
Use of Trustee Eligible Lender Number    11 ARTICLE V MISCELLANEOUS    11
        Section 5.01.    Eligible Lender Trust Agreement Binding upon Successors
or Assigns of Eligible Lender Trustee and Issuer    11         Section 5.02.   
Effect of Legal Holidays    11         Section 5.03.    Partial Invalidity    11
        Section 5.04.    Notices    11         Section 5.05.    Law and Place of
Enforcement of Eligible Lender Trust Agreement; Construction    12

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page         Section 5.06.      Effect of Article and Section
Headings and Table of Contents    12         Section 5.07.      Amendments    12
        Section 5.08.      Limitation of Liability    12         Section 5.09.
     Entire Agreement    12         Section 5.10.      Counterparts    13

Annex A

 

ii



--------------------------------------------------------------------------------

ELIGIBLE LENDER TRUST AGREEMENT

ELIGIBLE LENDER TRUST AGREEMENT dated as of June 7, 2007 (this “Eligible Lender
Trust Agreement”) entered into between GOAL CAPITAL FUNDING TRUST 2007-1, a
Delaware statutory trust (the “Issuer”), and THE BANK OF NEW YORK TRUST COMPANY,
N.A., a national banking association organized and existing under the laws of
the United States of America, as eligible lender trustee (the “Eligible Lender
Trustee”):

W I T N E S S E T H:

WHEREAS, the Issuer is conducting and administering a program of acquiring
student loans incurred under the Higher Education Act, under which it issues
notes or other obligations to finance the purchase of such Eligible Loans; and

WHEREAS, certain contracts and agreements have been and will be entered into
with the Secretary of Education and the Guaranty Agencies to provide an
insurance or guarantee program for student loans incurred under the Higher
Education Act; and

WHEREAS, the Guaranty Agencies have entered into agreements with the Secretary
of Education for the payment by the Secretary of Education of amounts authorized
to be paid pursuant to the Higher Education Act, including reimbursement of
certain amounts to be paid upon certain defaulted student loans guaranteed by
such Guaranty Agencies and interest subsidy payments to holders of loans
guaranteed by such Guaranty Agencies; and

WHEREAS, upon the execution and delivery of this Eligible Lender Trust
Agreement, the Eligible Lender Trustee will become the legal owner, and the
Issuer shall be the beneficial owner, of various Financed Eligible Loans, and
the Issuer will finance the acquisition of additional Eligible Loans which will
become Financed Eligible Loans for which the Eligible Lender Trustee shall be
the legal owner and the Issuer shall be the beneficial owner, all of which
Financed Eligible Loans are or will be held under the Indenture; and

WHEREAS, the Eligible Lender Trustee, as trustee for this trust of which the
Issuer is the sole beneficiary, shall be legal owner of the Financed Eligible
Loans and is an “eligible lender” under the Higher Education Act, and the Issuer
shall be the beneficial owner of such Financed Eligible Loans;

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

That the Issuer and the Eligible Lender Trustee in consideration of the premises
and of other good and lawful consideration, the receipt of which is hereby
acknowledged, and the performance and observance of all of the covenants and
conditions herein contained, have executed and delivered this Eligible Lender
Trust Agreement, and by these presents the Issuer does hereby assign, transfer,
set over and confirm unto the Eligible Lender Trustee, its successor or
successors and its or their assigns, for the benefit of the Issuer, the Trust
Estate, as defined in the Indenture:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTENT OF THE PARTIES HERETO

Section 1.01. Definitions. Unless the context shall clearly indicate some other
meaning or may otherwise require, the terms defined in this Section shall, for
all purposes of this Eligible Lender Trust Agreement and of any agreement or
other instrument amendatory hereof or supplemental hereto, have the meanings
herein specified or have the meanings assigned to them in the Indenture:

“Eligible Lender” means any “eligible lender,” as defined in the Higher
Education Act, and which has received an eligible lender designation from the
Secretary of Education or from the Guaranty Agency with respect to Eligible
Loans.

“Express Duties” means all duties of the Eligible Lender Trustee set forth
herein, including, but not limited to, instructions of the Issuer set forth in
Issuer Requests, Issuer Orders, Issuer Certificates and Issuer Consents.

“Federal Contracts” means, collectively, any agreement between any Guaranty
Agency and the Secretary of Education providing for the payment by the Secretary
of Education of amounts authorized to be paid pursuant to the Higher Education
Act, including but not necessarily limited to reimbursement of amounts paid or
payable upon defaulted Financed Eligible Loans and other student loans
guaranteed by any Guaranty Agency and federal interest subsidy payments and
Special Allowance Payments, if applicable, to holders of qualifying student
loans guaranteed by any Guaranty Agency.

“Fiscal Year” means the fiscal year of the Issuer which presently begins
January 1 of each year and ends December 31 of the following year.

“Higher Education Act” means Title IV, Parts B, F and G of the Higher Education
Act of 1965, as amended or supplemented from time to time, and all regulations
and guidelines promulgated thereunder.

“Indenture” means the Indenture of Trust, dated as of the date hereof, among the
Issuer, the Indenture Trustee and the Eligible Lender Trustee, as it may be
supplemented or amended.

“Indenture Trustee” means The Bank of New York Trust Company, N.A., in its
capacity as trustee under the Indenture, and its successors and assigns.

“Interest Benefit Payments” means interest payments on Eligible Loans received
pursuant to the Higher Education Act and an agreement with the federal
government, or any similar payments.

“Issuer Representative” means those individuals authorized to act for the
Administrator, as set forth in a list of Authorized Officers delivered by the
Administrator to the Indenture Trustee, as such list may be amended from time to
time by the Administrator.

 

2



--------------------------------------------------------------------------------

“Issuer Request,” “Issuer Order,” “Issuer Certificate” and “Issuer Consent”
mean, respectively, a written request, order, certificate or consent signed in
the name of the Issuer by an Issuer Representative and delivered to the Eligible
Lender Trustee by overnight or same-day mail or courier, facsimile, telex,
telegram or other electronic means or by hand delivery.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock corporation, trust, unincorporated organization or
government or any agency or political subdivision thereof.

“Program” means the Issuer’s program for the purchase of Eligible Loans, as the
same may be modified from time to time.

“Secretary of Education” means the Commissioner of Education and the Secretary
of the United States Department of Education (who succeeded to the functions of
the Commissioner of Education pursuant to the Department of Education
Organization Act), or any successor to the functions thereof under the Higher
Education Act.

“Securitization Cooperation Annex” means the “Securitization Cooperation Annex”
attached hereto as Annex A.

“Servicer” shall have the meaning assigned to such term in the Indenture.

“Servicing Agreement” shall have the meaning assigned to such term in the
Indenture.

“Special Allowance Payments” shall have the meaning assigned to such term in the
Indenture.

“State” means the State of New York.

“Trustee Guarantee Agreement” means the Eligible Lender Trustee’s Guarantee
Agreement with each Guaranty Agency with respect to the Financed Eligible Loans.

Section 1.02. Intent of the Parties Hereto. This Eligible Lender Trust Agreement
and all documents, agreements, understandings and arrangements relating to this
Eligible Lender Trust Agreement which are executed by the Eligible Lender
Trustee have been executed by the Eligible Lender Trustee solely for the purpose
of having the legal title to the Financed Eligible Loans held by an “eligible
lender” under the Higher Education Act, and the Issuer hereby agrees that the
Eligible Lender Trustee shall be accorded appropriate protection for its limited
role herein pursuant to the indemnity herein and that the Eligible Lender
Trustee (its officers, directors, employees and agents) shall not have any
liability thereunder or hereunder except as expressly set forth herein,
including, without limitation, liability which may be incurred as a result of
actions or inactions of the Issuer and any Servicer, subject to the terms of
applicable laws, rules and regulations. The Issuer agrees that it will not seek
recourse or commence any action against the Eligible Lender Trustee (or its
officers, directors, employees or agents) or any of their personal assets for
the performance or payment of any obligation thereunder or hereunder; provided
that the Eligible Lender Trustee shall be liable for its negligence and willful
misconduct in the performance of its Express Duties hereunder. The parties
hereto intend that this Eligible Lender Trust Agreement is for their benefit
only and not for the benefit of any third

 

3



--------------------------------------------------------------------------------

party, except that the Issuer shall assign its interest in this Eligible Lender
Trust Agreement to the Indenture Trustee pursuant to the Indenture. The parties
hereto agree that each and every provision of this Eligible Lender Trust
Agreement is subject to this paragraph.

ARTICLE II

ACQUISITION OF ELIGIBLE LOANS

Section 2.01. Acquisition. The Eligible Lender Trustee shall, from time to time,
acquire Eligible Loans upon receipt of an Issuer Request with funds provided to
the Eligible Lender Trustee pursuant to the Indenture. Such Issuer Request shall
contain a certification that the loans to be acquired are Eligible Loans under
the Indenture from which such funds are obtained, shall identify such loans, and
shall be in the form attached as Exhibit A to the Indenture. The Eligible Lender
Trustee will hold legal title to such Financed Eligible Loans in trust hereunder
for the sole benefit of the Issuer, but such interest of the Issuer (and the
Eligible Lender Trustee’s legal interest therein) have and will be assigned to
the Indenture Trustee under the Indenture. The Issuer shall direct the Eligible
Lender Trustee to acquire only Eligible Loans that are Guaranteed by a Guaranty
Agency with respect to which the Eligible Lender Trustee has entered into a
Trustee Guarantee Agreement. The Eligible Lender Trustee shall, to the extent it
has such knowledge within its corporate trust department, notify the Issuer with
respect to rejections and repurchases of such Financed Eligible Loans.

Section 2.02. Revocation and Termination. Subject to Section 4.10 hereof, the
Issuer may, by Issuer Order delivered to the Eligible Lender Trustee, revoke
this Eligible Lender Trust Agreement in whole or in part. Upon receipt of such
Issuer Order, the Eligible Lender Trustee shall transfer to the order of the
Issuer all amounts held hereunder, and the trust created hereby shall thereupon
terminate (except that the obligations of the Issuer under Section 4.05 hereof
shall survive such termination).

ARTICLE III

COVENANTS

Section 3.01. Administration. The Issuer shall cause the Trust Estate to be
administered so as to allow the Eligible Lender Trustee to obtain the benefits
of the Trustee Guarantee Agreements and Federal Contracts and the right to
receive Interest Benefit Payments and Special Allowance Payments with respect to
Financed Eligible Loans. The Eligible Lender Trustee shall have no liability for
actions taken at the direction of the Issuer. The Eligible Lender Trustee shall
have no liability for any action or inaction hereunder, except for its
negligence or willful misconduct in the performance of its Express Duties
hereunder. The Eligible Lender Trustee shall not be responsible for any action
or inaction of the Issuer or any Servicer under this Eligible Lender Trust
Agreement. Except as specifically set forth herein, the Eligible Lender Trustee
shall have no obligation to administer, service or collect the Financed Eligible
Loans or to maintain or monitor the administration, servicing or collection of
the Financed Eligible Loans.

 

4



--------------------------------------------------------------------------------

Section 3.02. Enforcement of the Trustee Guarantee Agreements. The Issuer will
be responsible for dealing with the Guaranty Agencies with respect to the
rights, benefits and obligations under Trustee Guarantee Agreements as they
relate to Financed Eligible Loans.

Section 3.03. Assignment of Eligible Loans; Collection of Payments With Respect
to Eligible Loans. The Issuer shall diligently or cause a Servicer to diligently
make every effort to make claim for and to collect all principal and interest
payments on all the Financed Eligible Loans, all grants, subsidies, donations,
insurance payments, Interest Benefit Payments and Special Allowance Payments
relating to Financed Eligible Loans and all Guarantee payments on defaulted
Financed Eligible Loans as required under the Indenture with respect to Financed
Eligible Loans. The Issuer shall cause the Servicer to assign such Financed
Eligible Loans for payment of Guarantee benefits at the earliest practicable
date permitted under applicable law and regulations. The Issuer will comply with
all statutes, rules and regulations which apply to its Program and to the
Financed Eligible Loans.

The Issuer shall take all reasonable actions within its power to cause the
Secretary of Education to make all Interest Benefit Payments and Special
Allowance Payments with respect to the Financed Eligible Loans, all payments to
be made with respect to the Financed Eligible Loans by the obligors thereof and
all payments to be made under Guarantees of Financed Eligible Loans.

Section 3.04. Enforcement of Financed Eligible Loans. The Issuer shall cause to
be diligently enforced, and shall cause to be taken all reasonable steps,
actions and proceedings necessary or appropriate for the enforcement of all
terms, covenants and conditions of all Financed Eligible Loans and agreements in
connection therewith, including the prompt payment of all principal and interest
payments and all other amounts due thereunder, as provided in the Indenture.

Section 3.05. Enforcement of Servicing Agreements. The Issuer shall cause to be
diligently enforced, and shall cause to be taken all reasonable steps, actions
and proceedings necessary or appropriate for the enforcement of all terms,
covenants and conditions of all Servicing Agreements, including the prompt
payment of all principal and interest payments and all other amounts due
thereunder, including all grants, subsidies, donations, insurance payments,
Interest Benefit Payments and Special Allowance Payments on Financed Eligible
Loans, and all Guarantee payments on defaulted Financed Eligible Loans, as
provided in the Indenture.

Section 3.06. Authority of Eligible Lender Trustee. Notwithstanding anything
herein, the Eligible Lender Trustee has any and all power, right and authority,
where permitted by law and regulation, to realize on any Guarantee of the
Financed Eligible Loans under the Trustee Guarantee Agreement.

Section 3.07. Power of Attorney to Issuer. The Eligible Lender Trustee hereby
does make, constitute and appoint the Issuer as its true and lawful agent and
attorney for it and in its name, place and stead, from time to time, at all
times until this Eligible Lender Trust Agreement is terminated, to exercise and
enforce the rights of the Eligible Lender Trustee to make claim for and collect
all payments due on Financed Eligible Loans pursuant to Section 3.03 hereof

 

5



--------------------------------------------------------------------------------

(provided that such payments in respect of collections, go to the Indenture
Trustee) and the Issuer does hereby accept such appointment to exercise and
enforce such rights.

ARTICLE IV

CONCERNING THE ELIGIBLE LENDER TRUSTEE

Section 4.01. Acceptance of the Trusts. The Issuer hereby appoints the Eligible
Lender Trustee to act as its “eligible lender trustee” to hold legal title to
the Financed Eligible Loans pursuant to the Higher Education Act, the Indenture
and this Eligible Lender Trust Agreement. The Eligible Lender Trustee shall hold
legal title to the Financed Eligible Loans, for the benefit of the Issuer,
subject to the pledge of the Indenture, pursuant to the Higher Education Act,
the Indenture and this Eligible Lender Trust Agreement. The Eligible Lender
Trustee hereby accepts the trusts granted to it by this Eligible Lender Trust
Agreement and agrees to perform said trusts, but only upon and subject to the
following express terms and conditions:

(a) The Eligible Lender Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Eligible Lender Trust Agreement,
and no implied covenants or obligations shall be read into this Eligible Lender
Trust Agreement against the Eligible Lender Trustee.

(b) In the absence of bad faith on its part, the Eligible Lender Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Eligible Lender Trustee and conforming to the requirements of this Eligible
Lender Trust Agreement; but in the case of any such certificates or opinions
which by any provisions hereof are specifically required to be furnished to the
Eligible Lender Trustee, the Eligible Lender Trustee shall be under a duty to
examine the same to determine whether or not they conform as to form with the
requirements of this Eligible Lender Trust Agreement and whether or not they
contain the statements required under this Eligible Lender Trust Agreement.

(c) The Eligible Lender Trustee, in exercising the rights and powers vested in
it by this Eligible Lender Trust Agreement, shall use the same degree of care
and skill in their exercise as a prudent man would exercise or use under the
circumstances in the conduct of his own affairs.

Section 4.02. Recitals of Others. The recitals, statements, and representations
of the Issuer set forth herein shall be taken as the statements of the Issuer,
and the Eligible Lender Trustee assumes no responsibility for the correctness of
the same or for inquiring with respect thereto. The Eligible Lender Trustee
makes no representations as to the title of the Issuer in Financed Eligible
Loans, and the Eligible Lender Trustee shall incur no responsibility in respect
of such matters.

Section 4.03. Taxes. The Eligible Lender Trustee shall not be liable for failure
of the Issuer to pay any tax or taxes in respect of any property, or any part
thereof, or the income therefrom or otherwise, nor shall the Eligible Lender
Trustee be under any duty in respect of any tax which may be assessed against it
in respect of such property or the Financed Eligible Loans.

 

6



--------------------------------------------------------------------------------

Section 4.04. Eligible Lender Trustee May Act Through Agents. The Eligible
Lender Trustee may execute any of the trusts or powers hereof and perform any
duty hereunder, either itself or by or through its attorneys, agents, or
employees, and it shall not be answerable or accountable for any default,
neglect, or misconduct of any such attorneys, agents, or employees, if
reasonable care has been exercised in the appointment, supervision, and
monitoring of the work performed.

Section 4.05. Indemnification of Eligible Lender Trustee. The Issuer agrees to
indemnify the Eligible Lender Trustee for, and to hold it harmless against, any
loss, liability, or expenses incurred without negligence or bad faith on its
part, arising out of or in connection with the acceptance or administration of
this Eligible Lender Trust Agreement (including without limitation any such
losses, liability or expenses arising from a breach of a lender representation,
warranty or covenant in any Servicing Agreement or Trustee Guarantee Agreement),
including the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder.

Such indemnification by the Issuer shall survive the termination of this
Eligible Lender Trust Agreement and/or the resignation or removal of the
Eligible Lender Trustee and shall include, without limitation, any loss,
liability, expense or advance incurred or made by the Eligible Lender Trustee as
a result of the acts or omissions of the Issuer or any servicer in the
origination or servicing of any of the Eligible Loans.

Section 4.06. Eligible Lender Trustee’s Right to Reliance. The Eligible Lender
Trustee shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, appraisal, opinion, or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties. The Eligible Lender Trustee may, whenever it
determines in good faith that it must seek further determination or
interpretation of any matters hereunder, consult with experts and with counsel
(who may be counsel for the Issuer, the Indenture Trustee or the Eligible Lender
Trustee), and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered, and in
respect of any determination made by it hereunder in good faith and in
accordance with the opinion of such counsel.

Whenever in the administration hereof the Eligible Lender Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering, or
omitting any action hereunder, the Eligible Lender Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon a certificate signed by an Issuer Representative; provided,
however, that the Eligible Lender Trustee may not delay any action required
hereunder because the Eligible Lender Trustee has failed to receive such
certificate.

The Eligible Lender Trustee shall not be liable for any action taken, suffered,
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it hereby; provided, however, that
the Eligible Lender Trustee shall be liable for its negligence or willful
misconduct in taking such action.

The Eligible Lender Trustee is authorized to sell, assign, transfer, convey or
repurchase Eligible Loans in accordance with this Eligible Lender Trust
Agreement and the Indenture,

 

7



--------------------------------------------------------------------------------

provided that no such Eligible Loan may be sold, assigned, transferred, or
conveyed to any Person who is not an “eligible lender” under the Higher
Education Act. The Eligible Lender Trustee is further authorized to enter into
agreements with other Persons, in its capacity as Eligible Lender Trustee, in
order to carry out or implement the terms and provisions of this Eligible Lender
Trust Agreement.

Section 4.07. Compensation of Eligible Lender Trustee. The Issuer shall pay to
the Eligible Lender Trustee from time to time reasonable compensation for all
services, reasonable expenses (including Counsel fees), charges and other
disbursements incurred in and about the administration and execution of this
Eligible Lender Trust Agreement. The Eligible Lender Trustee may not change the
amount of its annual compensation with respect to this Eligible Lender Trust
Agreement without giving the Issuer at least 90 days’ written notice prior to
the beginning of a Fiscal Year.

Section 4.08. Eligible Lender Trustee Eligibility.

(a) There shall at all times be an Eligible Lender Trustee hereunder which shall
be a corporation or national bank association organized and doing business under
the laws of the United States of America or of any state thereof, authorized
under such laws to exercise corporate trust powers and shall be an Eligible
Lender under the Higher Education Act and the regulations of any Guaranty Agency
and acceptable to the Issuer.

(b) The Eligible Lender Trustee, by the execution hereof, covenants, represents
and agrees that:

(1) it is an Eligible Lender as defined in the Higher Education Act and has an
Eligible Lender designation that applies to the Financed Eligible Loans and that
it will remain an Eligible Lender;

(2) it shall use eligible lender number 834226, which shall be the Eligible
Lender Trustee’s eligible lender number for Financed Eligible Loans which it
owns as legal owner for the Issuer as beneficial owner hereunder; and

(3) it shall be responsible for the preservation of the supporting documents
submitted to and received by it relating to Financed Eligible Loans, if any;
provided, however, that the separate Servicer of the Financed Eligible Loans
shall be responsible for such preservation of the Financed Eligible Loans and
supporting documents in accordance with any custodial arrangement to the extent
and during the period that the Servicer holds such documents.

(c) The parties hereto recognize that the Eligible Lender Trustee has
contractual obligations with the Guaranty Agencies which must be maintained and
preserved in order for the Eligible Lender Trustee to remain as Eligible Lender
Trustee, and the Eligible Lender Trustee agrees to maintain the same.

Section 4.09. Resignation of Eligible Lender Trustee. The Eligible Lender
Trustee and any successor to the Eligible Lender Trustee may resign and be
discharged from the trust created by this Eligible Lender Trust Agreement by
giving to the Issuer notice in writing which

 

8



--------------------------------------------------------------------------------

notice shall specify the date on which such resignation is to take effect;
provided, however, that such resignation shall only take effect on the day
specified in such notice if a successor Eligible Lender Trustee shall have been
appointed pursuant to Section 4.11 hereof (and is qualified to be the Eligible
Lender Trustee under the requirements of Section 4.11 hereof). If no successor
Eligible Lender Trustee has been appointed by the date specified or within a
period of 90 days from the receipt of the notice by the Issuer, the Eligible
Lender Trustee may (a) appoint a temporary successor Eligible Lender Trustee
having the qualifications provided in Section 4.11 hereof or (b) request a court
of competent jurisdiction to (i) require the Issuer to appoint a successor, as
provided in Section 4.11 hereof, within three days of the receipt of citation or
notice by the court, or (ii) appoint an Eligible Lender Trustee having the
qualifications provided in Section 4.11 hereof. In no event may the resignation
of the Eligible Lender Trustee be effective until a qualified successor Eligible
Lender Trustee shall have been selected and appointed. In the event a temporary
successor Eligible Lender Trustee is appointed pursuant to clause (a) above, the
Issuer may remove such temporary successor Eligible Lender Trustee and appoint a
successor thereto pursuant to Section 4.11 hereof.

Section 4.10. Removal of Eligible Lender Trustee. The Eligible Lender Trustee or
any successor Eligible Lender Trustee may be removed at any time by the Issuer
upon payment to the Eligible Lender Trustee so removed of all money then due to
it hereunder and appointment of a successor thereto by the Issuer and acceptance
thereof by said successor. In the event an Eligible Lender Trustee (or successor
Eligible Lender Trustee) is removed such removal shall not become effective
until the Issuer shall have appointed a successor and the successor Eligible
Lender Trustee has accepted appointment as such.

Section 4.11. Successor Eligible Lender Trustee.

(a) Any bank, corporation or other entity into which the Eligible Lender Trustee
may be merged or converted or with which it may be consolidated, and any bank,
corporation or other entity resulting from any merger, conversion or
consolidation to which the Eligible Lender Trustee shall be a party, shall be
the Eligible Lender Trustee under this Eligible Lender Trust Agreement without
any further act, provided the resulting bank, corporation or other entity at all
times meets the qualifications set forth herein.

(b) In case at any time the Eligible Lender Trustee or any successor Eligible
Lender Trustee shall resign, be dissolved, or otherwise shall be disqualified to
act or be incapable of acting, or in case control of the Eligible Lender Trustee
or of any successor Eligible Lender Trustee or of its officers shall be taken
over by any public officer or officers, a successor Eligible Lender Trustee may
be appointed by the Issuer by an instrument in writing.

(c) Every successor Eligible Lender Trustee shall be a bank or trust company in
good standing, organized and doing business under the laws of the United States
or of a state therein, which has a reported capital and surplus of not less than
$20,000,000, be authorized under the law to exercise corporate trust powers, be
subject to supervision or examination by a federal or state agency, and be an
Eligible Lender.

 

9



--------------------------------------------------------------------------------

Section 4.12. Limitation with Respect to Examination of Reports. Except as
expressly provided in this Eligible Lender Trust Agreement, the Eligible Lender
Trustee shall be under no duty to examine any report or statement or other
document required or permitted to be filed with it by the Issuer.

Section 4.13. Additional Covenants of Eligible Lender Trustee. The Eligible
Lender Trustee, by the execution hereof, covenants, represents and agrees that:

(a) this Eligible Lender Trust Agreement and all documents, agreements,
understandings and arrangements relating to this Eligible Lender Trust Agreement
which are executed by the Eligible Lender Trustee have been executed by the
Eligible Lender Trustee solely for the purpose of having the legal title to the
Financed Eligible Loans held by an “eligible lender” under the Higher Education
Act, and the Issuer hereby agrees that the Eligible Lender Trustee shall be
accorded the protection set forth in Section 4.05 hereof for its limited role
herein pursuant to the indemnity herein and that the Eligible Lender Trustee
(its officers, directors, employees and agents) shall not have any liability
thereunder or hereunder except as expressly set forth herein, including, without
limitation, liability which may be incurred as a result of actions or inactions
of the Issuer or the Servicer of the Financed Eligible Loans, subject to the
terms of applicable laws, rules and regulations;

(b) it will comply with the Higher Education Act and the regulations promulgated
thereunder and will, upon written notice from the Issuer, the Secretary of
Education, or a Guaranty Agency, use its reasonable efforts to cause this
Eligible Lender Trust Agreement to be amended if the Higher Education Act or
regulations promulgated thereunder are hereafter amended so as to be contrary to
the terms of this Eligible Lender Trust Agreement;

(c) it will, from and after it shall have either entered into, or succeeded to
the rights and interests of any Eligible Lender under any Guarantee Agreement
covering Financed Eligible Loans, maintain the same and diligently enforce its
rights thereunder, and not consent to or permit any rescission of or consent to
any amendment thereto or otherwise take any action under or in connection
therewith which in any manner would adversely affect the rights of the Issuer or
the parties secured by the Indenture;

(d) it will comply with each covenant, agreement or undertaking set forth in the
Securitization Cooperation Annex; and

(e) notwithstanding any other provision of this Eligible Lender Trust Agreement
or other documents pertaining to the Notes or the Financed Eligible Loans,
nothing herein or therein shall be construed to limit the responsibility of the
Eligible Lender Trustee to the Secretary of Education or a Guaranty Agency as
required under, or to comply with its obligations under, the Higher Education
Act and the regulations promulgated thereunder.

Section 4.14. Authority of Eligible Lender Trustee. Notwithstanding anything
herein, the Eligible Lender Trustee has any and all power, right and authority,
where permitted by law

 

10



--------------------------------------------------------------------------------

and regulation, to realize on any Guarantee Agreement with respect to any
Financed Eligible Loan.

Section 4.15. Sale of Eligible Loans. At the written direction of the Issuer (so
long as the Issuer certifies no Event of Default exists under the Indenture), or
if an Event of Default exists under the Indenture as directed by the Indenture
Trustee, the Eligible Lender Trustee shall sell Financed Eligible Loans to
designated purchasers. The Issuer covenants that in the event it intends to
direct the sale of Financed Eligible Loans, it shall give written notice thereof
to the Eligible Lender Trustee not later than five Business Days prior to the
proposed sale. The Financed Eligible Loans shall not be sold to any Person
unless such Person is an Eligible Lender.

Section 4.16. Use of Trustee Eligible Lender Number. The Eligible Lender Trustee
covenants and agrees if it holds any other Eligible Loans under the federal
eligible lender number under which it holds any Financed Eligible Loans, the
Eligible Lender Trustee shall segregate such Eligible Loans and separately
account for such Eligible Loans to the Issuer.

ARTICLE V

MISCELLANEOUS

Section 5.01. Eligible Lender Trust Agreement Binding upon Successors or Assigns
of Eligible Lender Trustee and Issuer. All the terms, provisions, conditions,
covenants, warranties and agreements contained in this Eligible Lender Trust
Agreement shall be binding upon the successors and assigns of the Issuer and the
Eligible Lender Trustee, and shall inure to the benefit of the Eligible Lender
Trustee and its successor and assigns and the Issuer, its successors or
substitutes in trust and assigns. The Eligible Lender Trustee acknowledges that
the Issuer may assign its beneficial rights hereunder in Financed Eligible Loans
and payments related thereto to the Indenture Trustee without the consent of the
Eligible Lender Trustee.

Section 5.02. Effect of Legal Holidays. Whenever this Eligible Lender Trust
Agreement requires any action to be taken on a day which is not a Business Day,
such action shall be taken on the next succeeding Business Day with the same
force and effect as if taken on such day.

Section 5.03. Partial Invalidity. If any one or more of the covenants or
agreements or portion thereof provided in this Eligible Lender Trust Agreement
on the part of the Issuer or the Eligible Lender Trustee to be performed should
be determined by a court of competent jurisdiction to be contrary to law, then
such covenant or covenants, or such agreement or agreements, or such portions
thereof, shall be deemed severable from the remaining covenants and agreements
provided in this Eligible Lender Trust Agreement and the invalidity thereof
shall in no way affect the validity of the other provisions of this Eligible
Lender Trust Agreement hereunder and under any applicable provisions of law.

Section 5.04. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including facsimile communication and other electronic communication capable of
producing a written record) and mailed or delivered or sent by facsimile or
other electronic communication, if to the Eligible

 

11



--------------------------------------------------------------------------------

Lender Trustee, at the corporate trust office of the Eligible Lender Trustee in
Jacksonville, Florida which at the date of this Eligible Lender Trust Agreement
is located at 10161 Centurion Parkway, 3rd Floor, Jacksonville, Florida 32256,
Attention: Corporate Trust Department (telephone (904) 998-4738, facsimile
(904) 645-1931, email nturner@bankofny.com), or at such other address as may
have been filed in writing by the Eligible Lender Trustee; if to the Issuer, to
c/o Goal Financial, LLC, 9477 Waples Street, Suite 100, San Diego, California
92121, Attention: Seamus Garland (telephone (858) 320-6790; facsimile
(858) 452-6648, email sgarland@goalfinancial.net), or to the Issuer at such
other address as may have been filed in writing by the Issuer. All such notices
and communications shall be effective (a) if given by facsimile, when
transmitted, (b) if given by mail, when deposited in the mail addressed as
aforesaid, and (c) if given by other means, when delivered at the address
specified as aforesaid. Any notice required to be given in writing shall be
deemed to be in writing if given by telex, facsimile or other method which
produces a written record.

Section 5.05. Law and Place of Enforcement of Eligible Lender Trust Agreement;
Construction. This Eligible Lender Trust Agreement shall be construed and
interpreted in accordance with the laws of the State of New York.

Section 5.06. Effect of Article and Section Headings and Table of Contents. The
heading or titles of the several Articles and Sections hereof, and any table of
contents appended hereto, shall be solely for convenience of reference and shall
not affect the meaning or construction, interpretation or effect of this
Eligible Lender Trust Agreement.

Section 5.07. Amendments. The Issuer and the Eligible Lender Trustee, from time
to time, may amend this Eligible Lender Trust Agreement subject to any
provisions to the contrary herein.

Section 5.08. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Eligible Lender Trust Agreement is executed and
delivered by the Wilmington Trust Company, not individually or personally but
solely as Delaware Trustee of the Issuer, in the exercise of the powers and
authority conferred and vested in it; (b) each of the representations,
undertakings and agreement herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose of binding
only the Issuer; (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto; and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligations, representation, warranty or covenant made or undertaken by the
Issuer under this Eligible Lender Trust Agreement.

Section 5.09. Entire Agreement. This Eligible Lender Trust Agreement embodies
and constitutes the entire understanding between the parties with respect to the
transactions contemplated by this Agreement, and all prior or contemporaneous
agreements, understandings, representations and statements between the parties,
written or oral, are merged into and superseded by this Agreement.

 

12



--------------------------------------------------------------------------------

Section 5.10. Counterparts. This Eligible Lender Trust Agreement may be
simultaneously executed in several counterparts, each of which shall be an
original and all of which shall constitute but one and the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GOAL CAPITAL FUNDING TRUST 2007-1 has caused this Eligible
Lender Trust Agreement to be signed in its name and on its behalf by the
Delaware Trustee and THE BANK OF NEW YORK TRUST COMPANY, N.A., to evidence its
acceptance of the trusts hereby created, and has caused this Eligible Lender
Trust Agreement to be signed in its name and on its behalf by one of its
officers thereunto duly authorized.

 

GOAL CAPITAL FUNDING TRUST 2007-1 By:  

Wilmington Trust Company,

not in its individual capacity but solely as Delaware Trustee

By:  

/s/ J. Christopher Murphy

Name:   J. Christopher Murphy Title:   Financial Services Officer

 

S-1



--------------------------------------------------------------------------------

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Eligible Lender Trustee

By:

 

/s/ Nathan E. Turner

Name:

 

Nathan E. Turner

Title:

 

Assistant Treasurer

 

S-2



--------------------------------------------------------------------------------

ANNEX A

SECURITIZATION COOPERATION ANNEX

This Annex forms a part of the Eligible Lender Trust Agreement dated as of
June 7, 2007 (the “Eligible Lender Trust Agreement”) between Goal Capital
Funding Trust 2007-1 (the “Issuer”) and The Bank of New York Trust Company, N.A.
(“BNYTC”), as trustee and as eligible Lender trustee (referred to herein in both
such capacities as the “Trustee”). Capitalized terms used but not defined in
this Annex A shall have the meanings assigned to them in Exhibit A hereto and,
if not defined therein, in the Eligible Lender Trust Agreement.

1. Trustee Duties.

(a) For as long as the Issuer is subject to Exchange Act reporting requirements,
the Trustee shall notify the Issuer within three (3) Business Days of the
related Distribution Date (i) of any legal proceedings pending against the
Trustee of the type described in Item 1117 (§ 229.1117) of Regulation AB and
(ii) if the Trustee shall become (but only to the extent not previously
disclosed) at any time an affiliate (as contemplated in Item 1119 of Regulation
AB) of any of the parties listed on Exhibit C to this Annex, together with a
description thereof.

(b) Each of the parties to the Eligible Lender Trust Agreement acknowledges and
agrees that the purpose of this Annex is to facilitate compliance by Goal and
the Trustee with the provisions of Regulation AB, as such may be amended or
clarified from time to time. Therefore, each of the parties agrees that (a) the
obligations of the parties hereunder shall be interpreted in such a manner as to
accomplish compliance with Regulation AB, (b) the parties’ obligations hereunder
will be supplemented and modified as necessary to be consistent with any such
amendments, interpretive advice or guidance from the Commission, convention or
consensus among active participants in the asset-backed securities markets, or
otherwise in respect of the requirements of Regulation AB and (c) the parties
shall comply with reasonable requests made by Goal or the Trustee for delivery
of additional or different information, to the extent such information is
available or reasonably attainable, as Goal or the Trustee may determine in good
faith is necessary to comply with the provisions of Regulation AB.

2. Indemnification.

(a) The Trustee agrees to indemnify and hold harmless the Issuer and its
officers, directors, shareholders, employees, agents and each Person, if any,
who controls the Issuer within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against, any and all
claims, losses, liabilities, damages or expenses of any nature resulting solely
from or directly related to (i) any untrue statement of a material fact
contained in the Trustee Information or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement, alleged untrue statement, omission or alleged omission
was contained in or omitted from the information furnished in writing to Goal by
the Trustee specifically for use in any of the Securitization Documents which
shall be limited to the Trustee Information.

 

Annex A-1



--------------------------------------------------------------------------------

(b) The Issuer agrees to indemnify and hold harmless BNYTC and its officers,
directors, shareholders, employees, agents and each Person, if any, who controls
BNYTC within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against, any and all claims, losses,
liabilities, damages or expenses (including reasonable fees and expenses of
attorneys) of any nature resulting from or directly related to (i) any untrue
statement of a material fact contained in any of the Securitization Documents,
or (ii) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading, to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission relates to information set forth in the Goal Information.

(c) In no event will BNYTC be liable for special, indirect or consequential
damages relating to this Annex.

3. This Annex shall survive any termination of the Eligible Lender Trust
Agreement or the resignation or removal of the Trustee with respect to any
liability or obligation of the Trustee arising prior to such termination,
resignation or removal; it being understood that the Trustee shall be required
to provide any information reasonably requested by Goal pursuant to this Annex
relating to any period during which BNYTC was acting as Trustee, regardless of
whether BNYTC shall be acting as Trustee at the time of such request.

 

Annex A-2



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

As used in this Annex, the following terms shall have the following meanings:

“Commission” means, collectively, the Securities and Exchange Commission and any
successor agency.

“Eligible Lender Trust Agreement” is defined in the preamble to this Annex.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Goal” means, collectively, the Issuer, Goal Capital Funding, LLC and Goal
Financial, LLC, a California limited liability company.

“Goal Information” means all information in any Securitization Document, or any
amendment or supplement thereto, other than the Trustee Information.

“Governing Jurisdiction” means the governing law under the Eligible Lender Trust
Agreement.

“Issuer” is defined in the preamble to this Annex.

“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123 and subject to such clarification
and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as
may be provided by the Commission or its staff from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any (i) financing transaction or securities offering that
is payable from or secured, directly or indirectly, by all or a portion of the
Eligible Loans, (ii) sale or other transfer of all or a portion of the Eligible
Loans or (iii) other securitization, secured loan, financing or similar
transaction involving all or a portion of the Eligible Loans.

“Securitization Document” means any transaction document or any prospectus,
offering document, term sheet, computational material or other information filed
with the Securities and Exchange Commission or delivered to any rating agency,
trustee, investor or other participant in connection with or during the term of
a Securitization, including (without limitation) any reports under the Exchange
Act.

“Trustee Information” means any information in any Securitization Document
describing or relating to the Trustee, including, but not limited to Exhibit B
of this Annex or information delivered by the Trustee to Goal pursuant to this
Annex.

 

Annex A-3



--------------------------------------------------------------------------------

Exhibit B

The eligible lender trustee is The Bank of New York Trust Company, N.A., a
national banking association organized under the laws of the United States. It
maintains a corporate trust office at 10161 Centurion Parkway, Jacksonville,
Florida 32256. The Bank of New York Trust Company, N.A. has been, and currently
is, serving as eligible lender trustee for numerous securitization transactions
and programs involving pools of student loan receivables.

 

Annex A-4



--------------------------------------------------------------------------------

Exhibit C

Affiliates:

ACS Education Services, Inc.

Great Lakes Educational Loan Services, Inc.

Wilmington Trust Company

Goal Financial, LLC

Goal Capital Funding, LLC

Goal Capital Funding Trust 2007-1

Higher Education Funding I, LLC

Higher Education Funding II, LLC

Higher Education Funding III, LLC

Massachusetts Higher Education Assistance Corporation d/b/a

American Student Assistance

Education Credit Management Corporation

Great Lakes Higher Education Guaranty Corporation

 

Annex A-5